Title: To James Madison from Stephen Cathalan, Jr., 27 November 1807
From: Cathalan, Stephen, Jr.
To: Madison, James



Sir
Marseilles 27th. Novr. 1807.

Confirming you mine of the 21st: inst. with a Copy of a letter from our Consul at Naples of the 9th. inst., I have now the honor to hand you hereannexed copy of a letter I Just received from our Consul at Tunis; dated the 5th. inst respecting our present situation with Algiers, to which I beg your refference.
I am giving notice of the same to our minister at Paris, & to the American th that Consuls to do needful, for the safety of our vessels.  In great Haste I have the honor to be Sir Your most Obt., & devoted Servant

Stephen Cathalan Junr.

